DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2015/0078604, hereinafter “Seo”) in view of Choi (US 9,818,805), Lee (US 2014/0334078) and Borgerding (US 2018/0188876).
With respect to claim 1, Seo teaches a display device, comprising:
a display panel (Seo: Fig. 1, display panel 70);
a vibrator, disposed on the frame (Seo: Fig. 1, sound element 27 disposed on display panel 70; secondary prior teachings of Choi further disclose the display panel including a substrate and a frame component) and
an adhesive layer, disposed between the frame and the vibrator, wherein a part of the adhesive layer contacts the frame, and another part of the adhesive layer 
wherein the vibrator has a first thickness (Seo: Fig. 1, thickness of the sound element 27), the frame has a second thickness (Seo: Fig. 1, thickness of the cushion tape 75), and a ratio of the first thickness to the second thickness is between 50% to 70% (Seo: Fig. 1; Para. [0106], the thickness of the sound element is between 50% to 70% of the thickness of the cushion tape).
Seo discloses the display panel essentially as a black box, however, the Office notes that it is conventional in the display art to use supporting substrates and frame components in display panels.  The display 70 would likely include the display components formed on a supporting substrate.  Additionally, the cushion tape 75 performs the function of providing adhesion and protecting the display and sound element (Seo: Para. [0056]). 
Seo fails to expressly disclose a portion of the frame is disposed between the substrate and the vibrator.
However, Choi teaches:
the display including a substrate and a frame (Choi: Fig. 8, the display panel includes a substrate 1211 and a frame as an encapsulation layer 1290 disposed on a rear surface of the display);
wherein a portion of the frame is disposed between the substrate and the vibrator (Choi: Fig. 8, the encapsulation layer 1290 is between the substrate 1211 and the actuator 200); and 

an outer frame covering the intermediary frame (Choi: Fig. 2C, cover plate 300 covering the air gap 600).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display device, as taught by Seo, to incorporate the bottom emission type device including the substrate and the frame, as taught by Choi, in order to prevent direct contact between the light emitting device and the sound generating actuator, thus, minimizing degradation of the image quality by vibrating the light emitting device at the time the display panel is vibrated to generate sound (Choi: Col. 4, lines 27-43).
The combination of Seo as modified by Choi fails to expressly disclose:
wherein the adhesive layer has an upper layer contacting a bottom of the frame, and a lower layer contacting a top of the vibrator, wherein the vibrator is connected with the frame by the adhesive layer.
However, Lee discloses:
wherein the adhesive layer has an upper layer contacting a bottom of the frame (Lee: Fig. 15, the adhesive layer, interpreted as cushion tape protective layer 70-2, has an upper layer contacting the bottom of the display panel 70), and a lower layer contacting a top of the vibrator (Lee: Paras. [0134] – [0135]; Fig. 15, protective layer 70-2 has a lower layer contacting the top of the vibrator 27), wherein the vibrator is connected with the frame by the adhesive layer (Lee: Fig. 15, vibrator 27 connected to the display 70 via cushion tape protective layer 70-2).

Lee, at Para. [0169], discloses the sound element 27 is configured to provide a haptic function in the display device 100 together with an audible frequency function for a sound function.  The combination of Seo as modified by Choi and Lee fails to expressly disclose:
the vibrator vibrates the display panel to provide touch feedback when the vibrator vibrates at a frequency larger than or equal to 1 Hz and smaller than or equal to 250 Hz, and the vibrator vibrates the display panel to provide acoustic function when the vibrator vibrates at a frequency larger than or equal to 20 Hz and smaller than or equal to 20 KHz.
However, Borgerding discloses:
the vibrator vibrates the display panel to provide touch feedback when the vibrator vibrates at a frequency larger than or equal to 1 Hz and smaller than or equal to 250 Hz, and the vibrator vibrates the display panel to provide acoustic function when the vibrator vibrates at a frequency larger than or equal to 20 Hz and smaller than or equal to 20 KHz (Borgerding: Para. [0095], switch assembly 100 operable to output both inaudible pressure waves causing a vibrational output to the user and audible pressure waves causing an audible output to the user, and/or a pattern of inaudible and audible pressure waves that are alternatively propagated).  


With respect to claim 2, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, further comprising a flexible circuit board (Seo: Para. [0059]), wherein the flexible circuit board is disposed adjacent to the vibrator (Lee: Fig. 23, FPCB 79 adjacent to sound element 27), or the flexible circuit board at least partially overlaps the vibrator.
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the display device, as taught by Seo, to incorporate a microphone, as taught by Lee, in order to perform motion sensing by using the sound element 27 (Lee: Para. [0175]).

With respect to claim 3, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, wherein the vibrator has a first electrode plate, a piezoelectric material and a second electrode plate, and the piezoelectric material is disposed between the first electrode plate and the second electrode plate (Seo: Fig. 1, 27-1 between facing electrodes 27-2).

claim 4, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 3, wherein the piezoelectric material comprises a piezoelectric ceramic material or a polyvinylidene fluoride film (Seo: Para. [0070]: piezo material 27-1 is PVDF).

With respect to claim 5, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, wherein the display panel has a display region, the vibrator has a first area, the display region of the display panel has a second area, and a ratio of the first area to the second area is larger than or equal to 5% and smaller than or equal to 50% (Seo: Fig. 1, sound element 27 has an area between 5-50% area of the display panel).

With respect to claim 6, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, further comprising a plurality of pressure sensors disposed on the display panel (Seo: Paras. [0117], [0166] – [0168]).

With respect to claim 8, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, wherein the adhesive layer is a partial adhesive structure or a whole adhesive structure (Seo: Fig. 2; Para. [0067] – [0068]).

claim 9, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, wherein the display panel has a display region, and the vibrator overlaps the display region (Seo: Figs. 1 and 17, element 27 overlapping display area of display panel 70).

With respect to claim 10, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, further comprising a support substrate disposed between the vibrator and the adhesive layer (Seo: Paras. [0067], [0080]; Fig. 2, supporting portion 27-2’).

With respect to claim 12, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 1, wherein the vibrator is a double-layer vibrator (Seo: Para. [0069], the sound element 27 includes a pair of electrodes 27-2 and a vibrating material layer 27-1) having a thickness larger than or equal to 0.1 mm and smaller than or equal to 5 mm (Seo: Fig. 4; Para. [0105], sound element 27 has a thickness of 0.2 mm).

Apparatus claims (13, 14, 16, 17, 18 & 20) are drawn to an apparatus corresponding to a substantially similar apparatus as claimed in claims (1, 2, 3, 5, 10 & 12).  Therefore, apparatus claims (13, 14, 16, 17, 18 & 20) correspond to apparatus claims (1, 2, 3, 5, 10 & 12), and are rejected for the same reasons of obviousness as used above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Choi, Lee and Borgerding, as applied to claims 1-4, 7, 8 and 10-18 above, and further in view of Schediwy (US 2012/0274599).
With respect to claim 7, the combination of Seo as modified by Choi, Lee and Borgerding teaches the display device as claimed in claim 6. 
the combination of Seo as modified by Choi, Lee and Borgerding fails to expressly disclose wherein the pressure sensors are disposed at four corners of the display panel.
However, Schediwy discloses wherein the pressure sensors are disposed at four corners of the display panel (Schediwy: Fig. 8A, four force sensors disposed in the corners of input device 800).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to modify the display device, as taught by Seo, to incorporate multiple sensors disposed in corners of the display device, as taught by Schediwy, in order to combine the force information from the multiple sensors 850 to more accurately determine force information for objects being used to apply pressure (Schediwy: Para. [0085]).

Apparatus claim (15) is drawn to an apparatus corresponding to a substantially similar apparatus as claimed in claim (15).  Therefore, apparatus claim (15) corresponds to apparatus claim (7), and is rejected for the same reason of obviousness as used above.

Allowable Subject Matter
s 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRYAN EARLES/Primary Examiner, Art Unit 2625